Citation Nr: 0926408	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Epifanio Castillo, Jr. Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1982.  He had active duty for training from July 8, 
1983 to July 21, 1983.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Veteran presented testimony at a Travel Board hearing in 
May 2003.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board informed the Veteran in 
February 2009 that the person who held the May 2003 hearing 
was no longer employed by the Board, and offered the Veteran 
an opportunity for another hearing, which he declined.

In October 2006, the Board denied the Veteran's claim.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2007, the 
Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the case to the Board for 
action consistent with the joint motion.  

In September 2007, the Board again denied the Veteran's 
claim, and the Veteran again appealed this decision to the 
Court.  In August 2008, the Court granted another joint 
motion of the parties, vacated the Board's September 2007 
decision and remanded the case to the Board for action 
consistent with the August 2008 joint motion.  The case has 
been returned to the Board for further appellate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the August 2008 joint motion, the parties agreed that the 
Board erred in failing to comply with the Court's May 2007 
Order, which in effect, directed the Board to comply with the 
terms of the parties' April 2007 joint motion by providing an 
adequate statement of reasons and bases as to whether the 
evidence in this appeal is sufficient to warrant an 
examination or opinion regarding the etiology of the 
Veteran's schizophrenia.  See 38 U.S.C. § 7104 (d)(1) and 
Majeed v. Nicholson, 16 Vet. App. 421, 431 (2002).  Where 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268 (1998).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his currently diagnosed 
schizophrenia is related to his active military service  The 
Veteran's service treatment records indicate no complaints, 
treatment or diagnosis of a psychiatric disorder, to include 
schizophrenia.  However, the post-service medical evidence of 
record does show that schizophrenia has been diagnosed, and 
that the Veteran was hospitalized for psychiatric problems in 
July 1984.  See reports from Woodhull Hospital, Kings County 
Hospital, Interfaith Hospital and Determination House.  In 
addition, in support of his claim, the Veteran has submitted 
February 2006 and May 2003 statements from Dr. B, a VA 
psychiatrist who has treated the Veteran, in which the 
physician opined that it is as likely as not that the 
Veteran's schizophrenia would have started within one year 
from the date of his discharge in 1982.

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that in light of the Veteran's contentions and this 
medical opinion, a VA examination must be performed to 
ascertain the nature and likely etiology of the claimed 
psychiatric disability.  See 38 C.F.R. § 3.159(c)(4).  The 
Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

A diagnosis of schizophrenia should be 
confirmed or ruled out.  If 
schizophrenia is diagnosed, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
military service.  With respect to any 
other acquired psychiatric disorders 
found to be present, the examiner is 
requested to render an opinion as to 
whether there is a 50 percent or better 
probability that the disorder 
originated while the Veteran was 
serving on active duty or is otherwise 
etiologically related to service.   

A complete rationale should be given 
for all opinions and conclusions 
expressed.  

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for schizophrenia on a de novo 
basis.  If  the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



